 1   RIMON, P.C.
     Karineh Khachatourian (SBN 202634)
 2   karineh.khachatourian@rimonlaw.com
     David T. Xue (SBN 256668)
 3   david.xue@rimonlaw.com
     Nikolaus A. Woloszczuk (SBN 286633)
 4   nikolaus.woloszczuk@rimonlaw.com
     2479 E. Bayshore Road, Suite 210
 5   Palo Alto, CA 94303
     Telephone: (650) 461-4433
 6   Facsimile: (650) 461-4433

 7   Attorneys for Defendant,
     GOPRO, INC.
 8

 9                                 UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12
     CONTOUR IP HOLDING, LLC,                         Case No. 17-cv-04738-WHO
13
                      Plaintiff,                      JOINT STIPULATION AND ORDER
14   v.                                               TO EXTEND GOPRO, INC.’S TIME
                                                      TO FILE REPLY IN SUPPORT OF
15                                                    MOTION TO STAY PENDING INTER
     GOPRO, INC.,
16                                                    PARTES REVIEW
                       Defendant.
17

18
            Pursuant to Civil L.R. 6-1(b), Defendant GoPro, Inc. (“GoPro”) and Plaintiff Contour IP
19
     Holding, LLC (“Contour”), by and through their undersigned attorneys, hereby state and stipulate
20
     as follows:
21
            WHEREAS, GoPro filed a Motion to Stay Pending Inter Partes Review on September 28,
22
     2018 with a noticed hearing date of November 14, 2018;
23
            WHEREAS, Contour filed its opposition to GoPro’s motion on October 12, 2018;
24
            WHEREAS, absent an extension, GoPro’s deadline to file and serve a reply in support of its
25
     motion to stay is October 19, 2018;
26
            WHEREAS, the parties have conferred and Contour has agreed to stipulate to GoPro’s
27
     requested extension of time to file and serve its reply by 7 days to October 26, 2018;
28
                                                       -1-
               JOINT STIPULATION AND ORDER TO EXTEND GOPRO’S TIME TO FILE REPLY ISO MOTION TO STAY
                                            CASE NO. 17-CV-04738-WHO
 1          NOW THEREFORE, IT IS STIPULATED AND AGREED that GoPro’s deadline to file

 2   and serve its reply in support of GoPro’s Motion to Stay Pending Inter Partes Review is extended

 3   to October, 26, 2018.

 4
                                                            RIMON, P.C.
 5

 6   Dated: October 17, 2018                       By:       /s/ Nikolaus A. Woloszczuk
                                                            Karineh Khachatourian
 7                                                          David T. Xue
                                                            Nikolaus A. Woloszczuk
 8
                                                            Attorneys for Defendant,
 9                                                          GOPRO, INC.
10

11                                                          WINSTON & STRAWN
12
     Dated: October 17, 2018                       By:       /s/ Matthew R. McCullough
13                                                          John R. Keville
                                                            Erin C. Villasenor
14                                                          David P. Enzminger
                                                            Matthew R. McCullough
15
                                                            Attorneys for Plaintiff,
16                                                          CONTOUR IP HOLDING, LLC
17

18

19          PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21   DATED: October 18, 2018
                                                              HONORABLE WILLIAM H. ORRICK
22                                                            UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                      -2-
              JOINT STIPULATION AND ORDER TO EXTEND GOPRO’S TIME TO FILE REPLY ISO MOTION TO STAY
                                           CASE NO. 17-CV-04738-WHO
 1                                             ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I attest under penalty of perjury that the

 3   concurrence in this filing of this document has been obtained from its signatories.

 4
                                                             RIMON, P.C.
 5

 6   Dated: October 17, 2018                         By:      /s/ Nikolaus A. Woloszczuk
                                                             Karineh Khachatourian
 7                                                           David T. Xue
                                                             Nikolaus A. Woloszczuk
 8
                                                             Attorneys for Defendant,
 9                                                           GOPRO, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       -3-
               JOINT STIPULATION AND ORDER TO EXTEND GOPRO’S TIME TO FILE REPLY ISO MOTION TO STAY
                                            CASE NO. 17-CV-04738-WHO
